Opinion issued March 8, 2022




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-21-00687-CV
                            ———————————
                          IN RE CHANDLER, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator Chandler1 filed a petition for writ of mandamus complaining of the

granting by Respondent, The Honorable Fredericka Phillips, of Real Party in

Interest Certain Underwriters at Lloyd’s, London Subscribing to Certificate No.

B1230GP04015A19’s Motion to Dismiss Chandler’s claims against it pursuant to a




1
      According to his petition, Relator was born Richard Chandler but legally changed
      his name to Chandler.
forum selection clause.2 Chandler contends enforcement of the forum selection

clause is “unjust, unreasonable, or . . . the contractual forum would be seriously

inconvenient for trial.”

      We deny the petition for writ of mandamus.           All pending motions are

dismissed as moot.

                                  PER CURIAM

      Panel consists of Justices Landau, Hightower, and Rivas-Molloy.




2
      The underlying case is Chandler v. Jim Braniff III, Aaron D. Isgur, USI Insurance
      Services, Inc., Certain Underwriters at Lloyd’s, London on Certificate No.
      B1230GP04015A19, THB International, Inc., and Hiscox, Inc., Cause No. 2020-
      55018, pending in the 61st District Court of Harris County, Texas, the Honorable
      Fredericka Phillips presiding.
                                          2